IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0397
                             Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM RODERICK WORRELS, SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark R. Lawson,

Judge.

      William Worrels appeals his conviction of possession of a controlled

substance. AFFIRMED.



      Stuart G. Hoover of Alliance Law Office, East Dubuque, Illinois, for

appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


MAY, Judge.

       A jury convicted William Worrels of possession of a controlled substance.

We affirm.

       Worrels claims the district court’s denial of his motion for new trial “in the

face of prosecutorial misconduct” amounts to a violation of his “Due Process right

to a fair trial and is thereby reversible error.” Specifically, Worrels claims the

prosecutor engaged in misconduct by introducing evidence that had not been

timely disclosed.

       Our analysis begins and ends with error preservation, “a fundamental

principle of law with roots that extend to the basic constitutional function of

appellate courts.” State v. Harrington, 893 N.W.2d 36, 42 (Iowa 2017). “It is a

fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.” Lamasters

v. State, 821 N.W.2d 856, 862 (Iowa 2012) (citation omitted). This applies “with

equal force to constitutional issues.” In re Det. of Matlock, 860 N.W.2d 898, 910

(Iowa 2015) (Zager, J., concurring in part and dissenting in part).

       Because error preservation is so important, our rules explicitly require

appellants to explain “how” each “issue was preserved for appellate review, with

references to the places in the record where the issue was raised and decided.”

Iowa R. App. P. 6.903(2)(g)(1). In response to this requirement, Worrels claims

he preserved error through his motion for new trial. We disagree. Worrels’s appeal

centers on the admission of evidence. Objections to evidence may not be raised

for the first time in a motion for new trial. Parties may not “sit by and permit”
                                          3


allegedly improper evidence “to be introduced in a case without objection, and

then, in the event of an adverse verdict, predicate error thereon as a ground for

new trial or for reversal in this court.” State v. Ostby, 210 N.W. 934, 937 (Iowa

1926). “This would be, in effect, gambling on the result of a verdict, which cannot

be tolerated.” Id.

       Instead, objections to the admission of evidence must be made “when the

evidence is offered at trial.” State v. Tangie, 616 N.W.2d 564, 568 (Iowa 2000)

(emphasis added). And Worrels does not claim he objected when the evidence at

issue was offered. Indeed, in his motion for new trial, Worrels accused his counsel

of failing to timely object.

       This points to another error-preservation concern. In his motion for new

trial, Worrels claimed his defense counsel was ineffective for permitting the

admission of evidence. But that is not the same argument Worrels raises on

appeal. Instead, on appeal, Worrels points his finger at the prosecutor, who

allegedly engaged in misconduct by offering the evidence. And yet “[n]othing is

more basic in the law of appeal and error than the axiom that a party cannot sing

a song to us that was not first sung in trial court.” State v. Rutledge, 600 N.W.2d

324, 325 (Iowa 1999).

       Worrels cites State v. Doyle, No. 12-1624, 2013 WL 4011089 (Iowa Ct. App.

Aug. 7, 2013), for the proposition that his post-trial motion properly preserved error.
                                           4

But Worrels points to nothing in Doyle that supports this conclusion.1 Indeed, in

Doyle, we found a defendant had not preserved their evidentiary complaints

because they had failed to make an “objection at trial to the introduction of the

challenged evidence.” 2013 WL 4011089, at 3. We apply the same principles to

find Worrels did not preserve error.

       Worrels also posits that Iowa Rule of Criminal Procedure 2.19(2), (3)

“contemplate[s] for the possibility of a trial court responding” to tardy notice of

witnesses sua sponte. But Worrels does not cite, and we have not found, authority

that a district court commits reversible error by failing to act sua sponte in this

context. Rather, in this context, we think a party may not claim the district court’s

failure to act was reversible error unless the party brought their concerns to the

district court’s attention in a timely manner. See Holmes v. Pomeroy, No. 19-1162,

2020 WL 5650760, at *5 (Iowa Ct. App. Sept. 23, 2020) (discussing Loehr v.

Mettille, 806 N.W.2d 270, 271(Iowa 2011), and noting that, although the district

court has the power to grant a new trial even if counsel fails to timely object, “failure

to make a contemporaneous objection will preclude a party from raising the matter

on appeal if the motion for new trial is denied” (citation omitted)), affirmed on further

review, 959 N.W.2d 387 (Iowa 2021). This is consistent with the general principle

that parties may not sandbag by saving their criticisms of the district court “until it




1Worrels fails to even provide us with a pinpoint citation to the portion of Doyle he
believes supports his contention.
                                       5

is too late for the problem to be corrected” by the district court. Id. (citation

omitted).

      Because Worrels did not preserve error, we cannot reach the merits of his

appeal.

      AFFIRMED.